Exhibit 10.1

 

HIGHWOODS REALTY DLF 98/29, LLC

(“LANDLORD”)

 

SAFETY QUICK LIGHTING & FANS CORP.

(“TENANT”)

 

OFFICE LEASE

 

 

TABLE OF CONTENTS

Article 1: Basic Definitions and Provisions

a.       Premises

b.       Term

c.        Lease Year

d.       Permitted Use

e.        Occupancy Limitation

f.         Base Rent

g.       Rent Payment Address

h.       Security Deposit

i.         Business Hours

j.         After Hours HVAC Rate

k.        Parking

l.         Notice Addresses

m.      Broker

n.       Authorized Representative

Article 2: Leased Premises

a.Premises

b.Common Areas

Article 3: Term

a.Commencement and Expiration Dates

b.Delivery of Possession

c.Right to Occupy

Article 4: Use

a.Permitted Use

b.Prohibited Equipment in Premises

Article 5: Rent

a.Payment Obligations

b.Base Rent

c.Additional Rent

Article 6: Security Deposit

Article 7: Services by Landlord

a.Base Services

b.Landlord's Maintenance

c.No Abatement

Article 8: Tenant’s Acceptance and Maintenance of Premises

a.Acceptance of Premises

b.Move-in Obligations

c.Tenant's Maintenance

d.Alterations to Premises

e.Restoration of Premises

f.Landlord's Performance of Tenant's Obligations

g.Construction Liens

Article 9: Property of Tenant

Article 10: Signs

Article 11: Access to Premises

a.Tenant's Access

b.Landlord's Access

 

 

Article 12: Tenant’s Compliance

Article 13: Insurance Requirements

a.Tenant's Liability Insurance

b.Tenant's Property Insurance

c.Certificates of Insurance

d.Insurance Policy Requirements

e.Right to Increase Requirements

f.Landlord's Property Insurance

g.Mutual Waiver of Subrogation

Article 14: Indemnity

Article 15: Quiet Enjoyment

Article 16: Subordination; Attornment; Non-Disturbance; and Estoppel Certificate

a.       Subordination and Attornment

b.       Non-Disturbance

c.        Estoppel Certificates

Article 17: Assignment – Sublease

a.       Landlord Consent

b.       Permitted Assignments/Subleases

c.        Notice to Landlord

d.       Prohibited Assignments/Sublease

e.        Limitation on Rights of Assignee/Sublessee

f.         Tenant Not Released

g.       Landlord's Right to Collect Sublease Rents Upon Tenant Default

h.       Excess Rents

i.         Landlord's Fees

Article 18: Damages to Premises

a.       Landlord’s Restoration Obligations

b.       Tenant’s Restoration Obligations

c.        Termination of Lease by Landlord

d.       Termination of Lease by Tenant

e.        Rent Abatement

Article 19: Eminent Domain

a.       Effect on Lease

b.       Right to Condemnation Award

Article 20: Environmental Compliance

a.Tenant's Responsibility

b.Liability of the Parties

c.Inspections by Landlord

Article 21: Default

a.       Tenant's Default

b.       Landlord's Remedies

c.        Landlord's Expenses

d.       Remedies Cumulative

e.        No Accord and Satisfaction

f.         No Reinstatement

g.       Landlord’s Default

h.       Summary Ejectment

Article 22: Multiple Defaults

a.       Loss of Option Rights

 

 

b.       Increased Security Deposit

Article 23: Bankruptcy

a.       Trustee's Rights

b.       Adequate Assurance

c.        Assumption of Lease Obligations

Article 24: Notices

a.       Addresses

b.       Form; Delivery; Receipt

Article 25: Holding Over

Article 26: Right to Relocate

a.Substitute Premises

b.Upfit of Substitute Premises

c.Relocation Costs

d.Lease Terms

Article 27: Broker’s Commissions

Article 28: Anti-Terrorism Laws

Article 29: General Provisions/Definitions

a.No Agency

b.Force Majeure

c.Building Standard Improvements

d.Limitation on Damages

e.Satisfaction of Judgments Against Landlord

f.Interest

g.Legal Costs

h.Sale of Premises or Building

i.Time of the Essence

j.Transfer of Security Deposit

k.Tender of Premises

l.Tenant’s Financial Statements

m.Recordation

n.Partial Invalidity

o.Binding Effect

p.Entire Agreement; Construction

q.Good Standing

r.Choice of Law

s.Effective Date

Article 30: Special Conditions

Article 31: Addenda and Exhibits

a.Lease Addendum Number One – “Work Letter”

b.Lease Addendum Number Two – “Additional Rent – Operating Expenses and Taxes”

c.Exhibit A – Premises

d.Exhibit B – Rules and Regulations

e.Exhibit C – Commencement Agreement

f.Exhibit D – Acceptance of Premises

 

 

OFFICE LEASE

THIS OFFICE LEASE ("Lease"), made this 24th day of October, 2014, by and between
HIGHWOODS DLF 98/29, LLC, a Delaware limited liability company (“Landlord”), and
SAFETY QUICK LIGHTING & FANS CORP., a Florida corporation (“Tenant”), provides
as follows:

1.       BASIC DEFINITIONS AND PROVISIONS. The following basic definitions and
provisions apply to this Lease:

a.       Premises. Rentable Square Feet: 1,290

Suite: 154

Building: One Point Royal

Office Park: Royal 400 Business Park

Street Address: 4400 North Point Parkway

City/County: Atlanta/Fulton

State/Zip Code: Georgia/30022

b.       Term. Number of Months: 53 Full Calendar Months

Commencement Date: December 1, 2014

Rent Commencement Date: December 1, 2014

Expiration Date: April 30, 2019

c.        Lease Year. The term “Lease Year” shall have the following meaning:
the first Lease Year shall commence as of the Commencement Date and shall end on
the last day of the 12th full month thereafter. If the Commencement Date is not
the first day of a calendar month, the first Lease Year shall include the
partial month that includes the Commencement Date and the 12 full months
immediately following the partial month. Each successive Lease Year shall be the
12-month period commencing on the day immediately following the last day of the
prior Lease Year except for any shorter period necessitated by the expiration or
earlier termination of the Lease.

d.       Permitted Use. General office use      

e.        Occupancy Limitation. No more than 4 persons per 1,000 rentable square
feet of the Premises.

f.        Base Rent. The minimum base rent for the Term is $97,265.53, payable
in monthly installments on the 1st day of each month in accordance with the
following Base Rent Schedule:

MONTHS PER RENTABLE SQUARE FOOT MONTHLY RENT PERIOD RENT 12/01/14 – 09/30/15
$  8.90* $  956.75* $9,567.50 10/01/15 – 11/30/15 $17.80 $1,913.50 $3,827.00
12/01/15 – 11/30/16 $18.33 $1,970.91 $23,650.92 12/01/16 – 11/30/17 $18.88
$2,030.04 $24,360.48 12/01/17 – 11/30/18 $19.45 $2,090.94 $25,091.28 12/01/18 –
04/30/19 $20.03 $2,153.67 $10,768.35     CUMULATIVE BASE RENT   $97,265.53

* Landlord is agreeing to waive one-half of minimum Base Rent for the first ten
(10) months of the Term; and the Base Rent for such period otherwise would have
been $1,913.50 per month. Accordingly, Landlord has agreed to conditionally
waive receipt of $9,567.50 (the “Conditionally Waived Rent”) subject to Tenant’s
compliance with all terms and provisions of this Lease. In the event of any
default by Tenant under this Lease that is not cured within

 1 

 

any relevant grace or cure period, all of the Conditionally Waived Rent, or so
much of it as would have by then accrued but for such conditional waiver, may
then, at Landlord’s option exercised by written notice to Tenant, become
immediately due and payable; and Base Rent shall prospectively accrue as if
there had been no agreement as to the Conditionally Waived Rent. Upon expiration
of this Lease, without any such uncured default and acceleration, the
Conditionally Waived Rent shall be permanently forgiven.

 

g.        Rent Payment Address. HIGHWOODS DLF 98/29, LLC

P.O. Box 409419

Atlanta, Georgia 30384

Tax ID #: 56-2124217

 

h.       Security Deposit. One month’s base rental, or $1,913.50

i.         Business Hours.8:00 A.M. to 6:00 P.M. Monday through Friday
(excluding New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, and Christmas Day).

j.         After Hours HVAC Rate.$50.00 per hour, per zone, with a minimum of
four (4) hours per occurrence provided Tenant has requested (during normal
business hours) after hours HVAC at least four (4) business hours in advance.

 

k.       Parking.Unreserved and nonexclusive; not to exceed 4 spaces per 1,000
rentable square feet.

l.         Notice Addresses.

LANDLORD: HIGHWOODS DLF 98/29, LLC

c/o Highwoods Properties, Inc.

2200 Century Parkway, Suite 800

Atlanta, Georgia 30345

Attn: Manager, Lease Administration



with a copy to: Highwoods Properties, Inc.

3100 Smoketree Court, Suite 600

Raleigh, North Carolina 27604

Attn: Manager, Lease Administration and Legal Department

 

TENANT: SAFETY QUICK LIGHTING & FANS CORP.

4400 North Point Parkway, Suite 154

Atlanta, Georgia 30022

Attn: Patty Barron

Facsimile#: _____________________

m.     Broker Avison Young – Atlanta, LLC

30 Ivan Allen Jr. Boulevard, NW, Suite 900

Atlanta, Georgia 30308

Attn: Doug Eidson

Facsimile #: 404-855-3689

n.       Authorized Representative: Patty Barron

2.       LEASED PREMISES.

a.       Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises identified in Section 1a and as more particularly shown on Exhibit A,
attached hereto. The parties acknowledge that all square foot measurements are
approximate and agree that the square footage figures in Section 1a shall be
conclusive for all purposes with respect to this Lease.

 2 

 

b.       Common Areas. Tenant shall have non-exclusive access to those portions
of the Building not set aside for leasing to tenants or reserved for Landlord’s
exclusive use, including, but not limited to, entrances, hallways, lobbies,
elevators, restrooms, walkways, parking areas and structures, and plazas, if any
(“Common Areas”). Landlord has the exclusive right to (i) designate the Common
Areas, (ii) change the designation of any Common Area and otherwise modify the
Common Areas, and (iii) permit special use of the Common Areas, including
temporary exclusive use for special occasions. Tenant shall not interfere with
the rights of others to use the Common Areas. All use of the Common Areas shall
be subject to any rules and regulations reasonably promulgated by Landlord.

3.       TERM.

a.       Commencement and Expiration Dates. The Lease Term commences on the
Commencement Date and expires on the Expiration Date, as set forth in Section
1b. The Commencement Date and Expiration Date shall be adjusted as follows:

i.        If Tenant requests possession of the Premises prior to the
Commencement Date, and Landlord consents, the Commencement Date shall be the
date of possession. All Rent (as hereafter defined) and other obligations under
this Lease shall begin on the date of possession, but the Expiration Date shall
remain the same; provided, however, that if the Rent Commencement Date set forth
in Section 1b is different than the Commencement Date, then the Rent
Commencement Date shall be adjusted so as to maintain the same amount of time
between the Rent Commencement Date and the earlier Commencement Date, and
Tenant’s obligation to pay Rent shall begin on the adjusted Rent Commencement
Date.

ii.      If Landlord, for any reason, cannot deliver possession of the Premises
to Tenant on the Commencement Date, then the Commencement Date, Expiration Date,
and all other dates that may be affected by their change, shall be revised to
conform to the date of Landlord's delivery of possession of the Premises to
Tenant. Any such delay shall not relieve Tenant of its obligations under this
Lease, and neither Landlord nor Landlord's agents shall be liable to Tenant for
any loss or damage resulting from the delay in delivery of possession.
Notwithstanding the foregoing, in the event Landlord is unable to deliver
possession of the Premises within 90 days after the original Commencement Date
set forth in Section 1b (excluding any delays resulting from force majeure or
caused by Tenant – “Excused Delays”), then Tenant may terminate this Lease by
giving notice to Landlord within 100 days of the original Commencement Date
(excluding Excused Delays). Tenant may not terminate the Lease, however, if it
has taken possession of any part of the Premises.

iii.    At Landlord’s election, the Commencement Date and Expiration Date may be
set forth in a Commencement Agreement similar to Exhibit C, attached hereto, to
be prepared by Landlord and promptly executed by the parties.

b.       Delivery of Possession. Unless otherwise specified in the Workletter
attached as Lease Addendum Number One, “delivery of possession” of the Premises
shall mean the earlier of: (i) the date Landlord has the Premises ready for
occupancy by Tenant, or (ii) the date Landlord could have had the Premises ready
had there been no delays attributable to Tenant.

c.        Right to Occupy. Prior to occupancy of the Premises, Tenant’s
Authorized Representative shall execute an Acceptance of Premises similar to
Exhibit D attached hereto, to be prepared by Landlord and executed by the
parties. Tenant shall not occupy the Premises until Tenant has complied with all
of the following requirements to the extent applicable under the terms of this
Lease: (i) delivery of all certificates of insurance, (ii) payment of any
required Security Deposit, (iii) execution and delivery of any required Guaranty
of Lease, and (iv) if Tenant is an entity, receipt of resolutions depicting the
authority of the party/individual signing on behalf of Tenant and a good
standing certificate from the State where it was organized and a certificate of
authority to do business in the State in which the Premises are located (if
different). Tenant’s failure to comply with these (or any other conditions
precedent to occupancy under the terms of this Lease) shall not delay the
Commencement Date.

4.       USE.

a.       Permitted Use. The Premises may be used only for general office
purposes in connection with Tenant’s Permitted Use as defined in Section 1d and
in accordance with the Occupancy Limitation as set forth in Section 1e. Tenant
shall not use the Premises:

 3 

 

i.        In violation of any restrictive covenants which apply to the Premises;

ii.      In any manner that constitutes a nuisance or trespass or disturb other
tenants in the Building or Office Park, as applicable;

iii.    In any manner which increases any insurance premiums, or makes such
insurance unavailable to Landlord on the Building; provided that, in the event
of an increase in Landlord's insurance premiums which results from Tenant's use
of the Premises, Landlord may elect to permit the use and charge Tenant for the
increase in premiums, and Tenant’s failure to pay Landlord the amount of such
increase within 10 days after receipt of Landlord’s written demand shall be an
event of default;

iv.    In any manner that creates unusual demands for electricity, heating or
air conditioning; or

v.      For any purpose except the Permitted Use, unless consented to by
Landlord in writing.

b.       Prohibited Equipment in Premises. Tenant shall not use or install any
equipment in the Premises that places unusual demands on the electrical, heating
or air conditioning systems (“High Demand Equipment”) without Landlord’s prior
written consent. No such consent will be given if Landlord determines, in its
opinion, that such High Demand Equipment may not be safely used in the Premises
or that electrical service is not adequate to support the High Demand Equipment.
Landlord’s consent may be conditioned, without limitation, upon separate
metering of the High Demand Equipment and Tenant’s payment of all engineering,
equipment, installation, maintenance, removal and restoration costs and utility
charges associated with the High Demand Equipment and the separate meter, as
well as administrative costs as provided below. If High Demand Equipment used in
the Premises by Tenant affects the temperature otherwise maintained by the
heating and air conditioning system, Landlord shall have the right to install
supplemental air conditioning units in the Premises and/or require Tenant to use
any existing supplemental units serving the Premises. If supplemental units are
required by Landlord pursuant to the foregoing sentence, or if Tenant requests
the installation and/or use of any supplemental use of any supplemental units,
then the cost of engineering, installation, operation and maintenance of the
units shall be paid by Tenant. All costs and expenses relating to High Demand
Equipment and Landlord’s administrative costs (such as reading meters and
calculating invoices) shall be Additional Rent, payable by Tenant in accordance
with Section 7b.

5.       RENT.

a.       Payment Obligations. Beginning on the Rent Commencement Date, Tenant
shall pay Base Rent and Additional Rent (collectively, “Rent”) on or before the
first day of each calendar month during the Term, as follows:

i.        Rent payments shall be sent to the Rent Payment Address set forth in
Section 1g.

ii.      Rent shall be paid without previous demand or notice and without set
off or deduction. Tenant's obligation to pay Rent under this Lease is completely
separate and independent from any of Landlord's obligations under this Lease.
Any payment by Tenant or acceptance by Landlord of a lesser amount than shall be
due from Tenant to Landlord shall be treated as a payment on account. The
acceptance by Landlord of a check or other draft for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full shall be given no effect, and
Landlord may accept such check or draft without prejudice to any other rights or
remedies which Landlord may have against Tenant.

iii.    If the Rent Commencement Date is a day other than the first day of a
calendar month, then Rent for such month shall be (i) prorated for the period
between the Rent Commencement Date and the last day of the month in which the
Rent Commencement Date falls, and (ii) due and payable on the Rent Commencement
Date.

iv.    If Rent is not received within five days of the due date, Landlord shall
be entitled to an overdue payment fee in the amount of the greater of $10.00 or
five percent (5%) of all Rent due.

v.      If Landlord presents Tenant's check to any bank and Tenant has
insufficient funds to pay for such check, then Landlord shall be entitled to the
maximum lawful bad check fee or five percent (5%) of the amount of such check,
whichever amount is less.

 4 

 

b.       Base Rent. Tenant shall pay Base Rent as set forth in Section 1f.

c.        Additional Rent. In addition to Base Rent, Tenant shall pay as rent
all sums and charges due and payable by Tenant under this Lease (“Additional
Rent”), including, but not limited to, Tenant's Proportionate Share of the
increase in Operating Expenses and Taxes as set forth in Lease Addendum Number
Two.

6.       SECURITY DEPOSIT. Simultaneously with Tenant’s execution and delivery
of the Lease, Tenant shall deposit with Landlord a Security Deposit in the
amount set forth in Section 1h. Landlord shall retain the Security Deposit as
security for the performance by Tenant of all of its Lease obligations. The
Security Deposit shall not bear interest and may be commingled with other funds.
If Tenant at any time fails to perform any of its obligations under this Lease,
including, without limitation, its Rent or other payment obligations, its
restoration obligations, or its insurance and indemnity obligations, then
Landlord, may, at its option, apply the Security Deposit (or any portion) to
cure Tenant's default or to pay for damages caused by Tenant’s default. If the
Lease has been terminated, then Landlord may apply the Security Deposit (or any
portion) against the damages incurred as a consequence of Tenant’s breach. The
application of the Security Deposit shall not limit Landlord’s remedies for
default under the terms of this Lease. If Landlord depletes the Security
Deposit, in whole or in part, prior to the Expiration Date or any termination of
this Lease, then Tenant shall restore immediately the amount so used by
Landlord. Within 30 days after the expiration or earlier termination date of
this Lease, Landlord shall refund to Tenant any unused portion of the Security
Deposit after first deducting the amounts, if any, necessary to cure any
outstanding default of Tenant, to pay any outstanding damages for Tenant’s
breach of the Lease, or to restore the Premises to the condition to which Tenant
is required to leave the Premises upon the expiration or termination of the
Lease. Landlord shall deliver the unused portion of the Security Deposit to
Tenant’s Notice Address set forth in Section 1l above. If Tenant’s Notice
Address is the address for the Premises, then Tenant shall notify Landlord in
writing of a forwarding address to which Landlord should send the Security
Deposit. If: (a) Landlord sends the unused portion of the Security Deposit to
Tenant’s Notice Address or, if applicable, the forwarding address as directed by
Tenant; (b) the Security Deposit is returned to Landlord as “undeliverable” for
any reason other than an error by Landlord or the mail courier; and (c)
Landlord, after using its best efforts, is unable to locate Tenant within 90
days thereafter, then Tenant shall be deemed to have waived any rights Tenant
has to the unused portion of the Security Deposit, and Landlord may retain the
Security Deposit for its own use. Tenant may not credit any unused portion of
the Security Deposit against Rent owed under the Lease.

7.       SERVICES BY LANDLORD.

a.       Base Services. Provided that Tenant is not then in default beyond any
applicable cure period, Landlord shall cause to be furnished to the Building, or
as applicable, the Premises, in common with other tenants the following
services:

i.        Water (if available from city mains) for drinking, lavatory and toilet
purposes.

ii.      Electricity (if available from the utility supplier) for the building
standard fluorescent lighting and for the operation of general office machines.

iii.    Building standard fluorescent lighting composed of 2' x 4' fixtures;
Tenant shall service, replace and maintain at its own expense any incandescent
fixtures, table lamps, or lighting other than the Building Standard fluorescent
light, and any dimmers or lighting controls other than controls for the building
standard fluorescent lighting.

iv.    Heating and air conditioning for the reasonably comfortable use and
occupancy of the Premises during Business Hours as set forth in Section 1i.

v.      After Business Hours, weekend and holiday heating and air conditioning
at the After Hours HVAC rate set forth in Section 1j, with such charges subject
to commercially reasonable annual increases as determined by Landlord.

vi.    Janitorial services five days a week (excluding National and State
holidays) after Business Hours.

vii.  A reasonable pro-rata share of the unreserved, nonexclusive parking spaces
of the Building, not to exceed the Parking specified in Section 1k, for use by
Tenant's employees and visitors in common with the other tenants and their
employees and visitors.

 5 

 

b.       Landlord’s Maintenance. Landlord shall make all repairs and
replacements to the Building (including Building fixtures and equipment), Common
Areas and Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Article 8. Landlord shall not be
obligated to repair or maintain Non-Standard Improvements (as defined in this
Lease). Landlord’s maintenance shall include the roof, foundation, exterior
walls, interior structural walls, all structural components, and all Building
systems, such as mechanical, electrical, HVAC, and plumbing. Repairs or
replacements shall be made within a reasonable time (depending on the nature of
the repair or replacement needed) after receiving notice from Tenant or Landlord
having actual knowledge of the need for a repair or replacement.

Notwithstanding the foregoing or any provision herein to the contrary, in the
event that any supplemental air conditioning units are installed in the Premises
pursuant to Section 4.b above by or on behalf of Tenant, at Tenant’s request or
by Landlord, Tenant shall be solely responsible for all costs associated with
the installation, operation, maintenance, repair and replacement of the
supplemental units, including, without limitation, all electrical costs
associated with the supplemental units, which shall be separately metered and
due and payable by Tenant within 10 days after receipt of Landlord’s invoice.
Notwithstanding the foregoing, any supplemental units that are two tons or less
shall not be separately metered; instead, Tenant shall reimburse Landlord on a
monthly basis for the costs and expenses associated with electrical service for
each of these units (the “HVAC Reimbursement”). The monthly HVAC Reimbursement
shall be Additional Rent and shall be due and payable at the same time and in
the same manner as monthly Base Rent. The amount of the monthly HVAC
Reimbursement for each unit shall be determined according to the following
formula:

(# tons of the supplemental unit) x (1.5 kW/ton) x (500 hours) x (Average
Rate/kWh) = monthly HVAC Reimbursement per unit

The Average Rate/kWh is a fraction, the numerator of which is the average cost
of electricity billed to Landlord by the applicable utility provider during the
applicable billing cycle, and the denominator of which is the total kWh consumed
at the Building during that same billing cycle. Landlord shall have the right to
adjust the monthly HVAC Reimbursement annually based on the Average Rate/kWh for
the preceding 12-month period, and Landlord shall notify Tenant in writing of
the adjustment. With respect to determining the Average Rate/kWh for any newly
constructed buildings, the Average Rate/kWh for the first 12 months following
the completion of the new building shall be the average of the Average Rate/kWh
for all of the buildings owned by Landlord or its affiliates in the greater
Atlanta, Georgia area for the billing cycle immediately preceding the completion
of the new building; thereafter, the Average Rate/kWh for the new building shall
be determined and adjusted as set forth above.

c.        No Abatement. There shall be no abatement or reduction of Rent by
reason of any of the foregoing services not being continuously provided to
Tenant. Landlord shall have the right to shut down the Building systems
(including electricity and HVAC systems) for required maintenance and safety
inspections, and in cases of emergency.

8.       TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES.

a.       Acceptance of Premises. Except as expressly provided otherwise in this
Lease, Tenant’s occupancy of the Premises is Tenant’s representation to Landlord
that (i) Tenant has examined and inspected the Premises, (ii) finds the Premises
to be as represented by Landlord and satisfactory for Tenant's intended use, and
(iii) constitutes Tenant's acceptance of the Premises "as is". Landlord makes no
representation or warranty as to the condition of the Premises except as
specifically set forth elsewhere in this Lease.

b.       Move-In Obligations. Tenant shall schedule its move-in with the
Landlord’s Property Manager. Unless otherwise approved by Landlord’s Property
Manager, move-in shall not take place during Business Hours. Prior to the
move-in, Tenant must provide the name, address and contact information for
Tenant’s moving company, and the moving company must comply with Landlord’s
requirements, including insurance. During Tenant’s move-in, a representative of
Tenant must be on-site with Tenant’s moving company to insure proper treatment
of the Building and the Premises. Elevators, entrances, hallways and other
Common Areas must remain in use for the general public during business hours.
Any specialized use of elevators or other Common Areas must be coordinated with
Landlord’s Property Manager. Tenant must properly dispose of all packing
material and refuse in accordance with the Rules and Regulations. Any damage or
destruction to the Building or the Premises

 6 

 

caused by Tenant or its moving company, employees, agents or contractors during
Tenant’s move-in will be the sole responsibility of Tenant.

c.        Tenant’s Maintenance. Tenant shall: (i) keep the Premises and fixtures
in good order; (ii) repair and replace Non-Standard Improvements installed by or
at Tenant's request that serve the Premises (unless the Lease is ended because
of casualty loss or condemnation); and (iii) not commit waste. “Non-Standard
Improvements” means such items as (i) High Demand Equipment and separate meters,
(ii) all wiring and cabling from the point of origin to the termination point,
(iii) raised floors for computer or communications systems, (iv) telephone
equipment, security systems, and UPS systems, (iv) equipment racks, (v)
alterations installed by or at the request of Tenant after the Commencement
Date, (vi) equipment installed in a kitchen, kitchenette or break room within
the Premises, including any ice machine, refrigerator, dishwasher, garbage
disposal, coffee machine and microwave, sink and related faucets, water filter
and water purification system, (vii) kitchen drain lines; and (ix) any other
improvements that are not part of the Building Standard Improvements, including,
but not limited to, special equipment, decorative treatments, lights and
fixtures and executive restrooms.

d.       Alterations to Premises. Tenant shall make no structural or interior
alterations to the Premises without the prior written approval of Landlord. If
Tenant requests alterations, Tenant shall provide Landlord with a complete set
of construction drawings. If the requested alterations are approved by Landlord,
then Landlord shall determine the actual cost of the work to be done [to include
a construction supervision fee of ten percent (10%)]. Tenant may then either
agree to pay Landlord to have the work done or withdraw its request for
alterations. The construction supervision fee for the initial tenant
improvements shall be as provided in the attached Workletter, if any.

e.        Restoration of Premises. At the expiration or earlier termination of
this Lease, Tenant shall (i) deliver each and every part of the Premises in good
repair and condition, ordinary wear and tear and damage by insured casualty
excepted, and (ii) restore the Premises at Tenant's sole expense to the same
condition as existed at the Commencement Date, ordinary wear and tear and damage
by insured casualty excepted. If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant’s restoration
obligation. Landlord, however, may grant Tenant the right to leave any
Non-Standard Improvements in the Premises if at the time of such Non-Standard
Improvements were installed, Landlord agreed in writing that Tenant could leave
such improvements. Tenant shall repair any damage caused by the removal of any
Non-Standard Improvements.

f.        Landlord’s Performance of Tenant’s Obligations. If Tenant does not
perform its maintenance or restoration obligations in a timely manner,
commencing the same within five days after receipt of notice from Landlord
specifying the work needed, and thereafter diligently and continuously pursuing
the work until completion, then Landlord shall have the right, but not the
obligation, to perform such work on Tenant’s behalf. Any amounts expended by
Landlord on such maintenance or restoration shall be Additional Rent to be paid
by Tenant to Landlord within 10 days after demand.

g.        Construction Liens. Tenant shall keep Landlord’s property, including,
without limitation, the Premises, Building, Common Areas and real estate upon
which the Building and Common Areas are situated (collectively “Landlord’s
Property”), free from any liens arising out of any work performed, materials
furnished, or obligations incurred by or on behalf of Tenant. Should any lien or
claim of lien be filed against Landlord’s Property by reason of any act or
omission of Tenant or any of Tenant’s agents, employees, contractors or
representatives, then Tenant shall cause the same to be canceled and discharged
of record by bond or otherwise within 10 days after the filing thereof. Should
Tenant fail to discharge the lien within 10 days, then Landlord may discharge
the lien. The amount paid by Landlord to discharge the lien (whether directly or
by bond), plus all administrative and legal costs incurred by Landlord, shall be
Additional Rent payable by Tenant within 10 days after receipt of Landlord’s
written demand. The remedies provided herein shall be in addition to all other
remedies available to Landlord under this Lease or otherwise.

9.       PROPERTY OF TENANT. Tenant shall pay when due all taxes levied or
assessed upon Tenant's equipment, fixtures, furniture, leasehold improvements
and personal property located in the Premises. Provided Tenant is not in
default, Tenant may remove all fixtures and equipment which it has placed in the
Premises; provided, however, Tenant must repair all damages caused by such
removal. If Tenant does not remove its property from the Premises upon the
expiration or earlier termination (for whatever cause) of this Lease, such

 7 

 

property shall be deemed abandoned by Tenant, and Landlord may dispose of the
same in whatever manner Landlord may elect without any liability to Tenant.

10.    SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the exterior of the Building or Premises (including any exterior
doors, walls or windows) without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole discretion. Door and directory
signage shall be provided and installed by the Landlord in accordance with
building standards at Tenant’s expense, unless otherwise provided in the
Workletter attached as Lease Addendum Number One.

11.    ACCESS TO PREMISES.

a.       Tenant’s Access. Tenant, its agents, employees, invitees, and guests,
shall have access to the Premises and reasonable ingress and egress to the
Common Areas of the Building 24 hours a day, seven days a week; provided,
however, Landlord by reasonable regulation may control such access for the
comfort, convenience, safety and protection of all tenants in the Building, or
as needed for making repairs and alterations. Tenant shall be responsible for
providing access to the Premises to its agents, employees, invitees and guests
after Business Hours and on weekends and holidays, but in no event shall
Tenant’s use of and access to the Premises during non-Business Hours compromise
the security of the Building.

b.       Landlord’s Access. Landlord shall have the right to enter the Premises
at any time without notice in the event of an emergency. Additionally, Landlord
shall have the right, at all reasonable times and upon reasonable oral notice,
either itself or through its authorized agents, to enter the Premises (i) to
make repairs, alterations or changes that Landlord is permitted or required to
make pursuant to the terms of this Lease, (ii) to inspect the Premises,
mechanical systems and electrical devices, and (iii) to show the Premises to
prospective mortgagees and purchasers. Within 180 days prior to the Expiration
Date, Landlord shall have the right, either itself or through its authorized
agents, to enter the Premises at all reasonable times to show prospective
tenants. Except in cases of emergency, Landlord shall use reasonable efforts to
minimize any interruption to Tenant’s business operations during any entry by
Landlord into the Premises.

12.    TENANT’S COMPLIANCE. Tenant shall comply with all applicable laws,
ordinances and regulations affecting the Premises, whether now existing or
hereafter enacted. Tenant shall comply with the Rules and Regulations attached
as Exhibit B. The Rules and Regulations may be modified from time to time by
Landlord, effective as of the date delivered to Tenant or posted on the
Premises, provided such rules are reasonable in scope and uniformly applicable
to all tenants in the Building. Any conflict between this Lease and the Rules
and Regulations shall be governed by the terms of this Lease.

13.    INSURANCE REQUIREMENTS.

a.       Tenant’s Liability Insurance. Throughout the Term, Tenant, at its sole
cost and expense, shall keep or cause to be kept for the mutual benefit of
Landlord, Landlord's Property Manager, and Tenant, Commercial General Liability
Insurance (1986 ISO Form or its equivalent) with a combined single limit, each
Occurrence and General Aggregate-per location, of at least $2,000,000.00, which
policy shall insure against liability of Tenant, arising out of and in
connection with Tenant's use of the Premises, and which shall insure the
indemnity provisions contained in this Lease. Landlord and its managing agent
shall be named as an Additional Insured on any and all liability insurance
policies required under this Lease.

b.       Tenant’s Property Insurance. Tenant, at its own cost and expense, shall
also carry the equivalent of ISO Special Form Property Insurance on Tenant’s
Property for full replacement value and with coinsurance waived. For purposes of
this provision, “Tenant’s Property” shall mean Tenant’s personal property and
fixtures, and any improvements to the Premises that were paid for by Tenant (and
were not provided to the Premises pursuant to a tenant improvement allowance
provided to Tenant by Landlord or at Landlord’s cost).

c.        Certificates of Insurance. Prior to taking possession of the Premises,
and annually thereafter, Tenant shall deliver to Landlord certificates or other
evidence of insurance satisfactory to Landlord. If Tenant fails to provide
Landlord with certificates or other evidence of insurance coverage, Landlord may
obtain the required coverage on Tenant’s behalf, in which event the cost of such
coverage shall be Additional Rent due and payable by Tenant within 10 days after
receipt of Landlord’s written demand.

 8 

 



d.       Insurance Policy Requirements. Tenant’s insurance policies required by
this Lease shall: (i) be issued by insurance companies licensed to do business
in the state in which the Premises are located with a general policyholder's
ratings of at least A- and a financial rating of at least VI in the most current
Best's Insurance Reports available on the Commencement Date, or if the Best's
ratings are changed or discontinued, the parties shall agree to a comparable
method of rating insurance companies; (ii) endorsed to be primary to all
insurance available to Landlord, with Landlord’s being excess, secondary or
noncontributory; (iii) contain only standard and/or usual exclusions or
restrictions; (iv) have a deductible or self-insured retention of no more than
$50,000.00 unless approved in writing by Landlord; and (v) provide that the
policies cannot be canceled, non-renewed, or coverage reduced except after at
least 30 days' prior notice to Landlord. All deductibles and/or retentions shall
be paid by, assumed by, for the account of, and at Tenant’s sole risk. Tenant
may provide the insurance required by virtue of the terms of this Lease by means
of a policy or policies of blanket insurance so long as: (a) the amount of the
total insurance allocated to the Premises under the terms of the blanket policy
or policies furnishes protection equivalent to that of separate policies in the
amounts required by the terms of this Lease; and (b) the blanket policy or
policies comply in all other respects with the requirements of this Lease.

e.        Right to Increase Requirements. Landlord shall have the right, upon
prior notice to Tenant but no more than once every three years during the Term,
to require Tenant to increase the limit and coverage amount of any insurance
Tenant is required to maintain under this Lease to an amount that Landlord or
its mortgagee, in the reasonable judgment of either, may deem sufficient,
provided that the increased limits are reasonable and consistent with those
required by other owners of similar office buildings in the same geographic
region.

f.        Landlord’s Property Insurance. Landlord shall keep the Building,
including the improvements (but excluding Tenant’s Property), insured against
damage and destruction by perils insured by the equivalent of ISO Special Form
Property Insurance for full replacement value.

g.        Mutual Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord hereby releases and waives unto Tenant (including all
partners, stockholders, officers, directors, employees and agents thereof), its
successors and assigns, and Tenant hereby releases and waives unto Landlord
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, all rights to claim damages for any
injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid either to Landlord, Tenant, or any other person, firm or corporation, under
the terms of any Property, General Liability, or other policy of insurance, to
the extent such releases or waivers are permitted under applicable law. As
respects all policies of insurance carried or maintained pursuant to this Lease
and to the extent permitted under such policies, Tenant and Landlord each waive
the insurance carriers’ rights of subrogation. For purposes of this provision,
insurance proceeds paid to either party shall be deemed to include any
deductible or self-insurance retention amount for which that party is
responsible. A party’s failure to obtain or maintain any insurance coverage
required to be carried pursuant to the terms of this Lease shall not negate the
waivers and releases set forth herein as long as the insurance that the party
failed to obtain or maintain would have covered the loss or damage for which the
party is waiving its claims. Nothing in this provision shall be deemed a waiver
or release by Landlord of its right to claim, demand and collect insurance
proceeds directly from Tenant’s insurer pursuant to Landlord’s status as an
additional insured under any insurance policy Tenant is required to carry
pursuant to the terms of this Lease.

14.    INDEMNITY. Subject to the insurance requirements, releases and mutual
waivers of subrogation set forth in this Lease, and except to the extent caused
by Landlord’s negligence or willful misconduct, Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all claims, damages, losses,
liabilities, lawsuits, costs and expenses (including attorneys' fees at all
tribunal levels) arising out of or related to (i) any activity, work, or other
thing done, permitted or suffered by Tenant in or about the Premises or the
Building, (ii) any breach or default by Tenant in the performance of any of its
obligations under this Lease, or (iii) any act or neglect of Tenant, or any
officer, agent, employee, contractor, servant, invitee or guest of Tenant.
Subject to the insurance requirements, releases and mutual waivers of
subrogation set forth in this Lease, and except to the extent caused by Tenant’s
negligence or willful misconduct, Landlord shall indemnify and hold Tenant
harmless from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including attorneys' fees at all tribunal levels)
arising out of or related to (a) any activity, work, or other thing done,
permitted or suffered by Landlord in or about the Common Areas or the Building,
(b) any breach or default by Landlord in the performance of any of its
obligations under this Lease, or (c) any act or neglect of Landlord, or any
officer, agent, employee, contractor or servant of Landlord.

 9 

 



15.    QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession of the
Premises, provided Tenant promptly and fully complies with all of its
obligations under this Lease. No action of Landlord working in other space in
the Building, or in repairing or restoring the Premises in accordance with it
obligations hereunder, shall be deemed a breach of this covenant.

16.    SUBORDINATION AND ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE.

a.       Subordination and Attornment. Tenant agrees to execute within 10 days
after request to do so from Landlord or its mortgagee (to include a grantee of a
security deed) an agreement:

i.        Making this Lease superior or subordinate to the interests of the
mortgagee;

ii.      Agreeing to attorn to the mortgagee;

iii.    Giving the mortgagee notice of, and a reasonable opportunity (which
shall in no event be less than 30 days after notice thereof is delivered to
mortgagee) to cure any Landlord default and agreeing to accept such cure if
effected by the mortgagee;

iv.    Permitting the mortgagee (or other purchaser at any foreclosure sale),
and its successors and assigns, on acquiring Landlord's interest in the Premises
and the Lease, to become substitute Landlord hereunder, with liability only for
such landlord obligations as accrue after Landlord's interest is so acquired;

v.      Agreeing to attorn to any successor landlord; and

vi.    Containing such other agreements and covenants on Tenant's part as
Landlord's mortgagee may reasonably request.

b.       Non-Disturbance. Tenant’s obligation to subordinate its interests or
attorn to any mortgagee is conditioned upon the mortgagee’s agreement not to
disturb Tenant’s possession and quiet enjoyment of the Premises under this Lease
so long as Tenant is in compliance with the terms of the Lease.

c.        Estoppel Certificates. Tenant agrees to execute within five business
days after request, and as often as reasonably requested, estoppel certificates
confirming any factual matter requested by Landlord which is true and is within
Tenant's knowledge regarding this Lease, and the Premises, including but not
limited to: (i) the date of occupancy, (ii) Expiration Date, (iii) the amount of
Rent due and date to which Rent is paid, (iii) whether Tenant has any defense or
offsets to the enforcement of this Lease or the Rent payable, (iv) any default
or breach by Landlord, and (v) whether this Lease, together with any
modifications or amendments, is in full force and effect.

17.    ASSIGNMENT – SUBLEASE.

a.       Landlord Consent. Except as provided in subsection (b) below, Tenant
may not assign or encumber this Lease or its interest in the Premises arising
under this Lease, and may not sublet all or any part of the Premises, without
first obtaining the written consent of Landlord, which consent shall not be
withheld unreasonably. One consent shall not be the basis for any further
consent.

b.       Permitted Assignments/Subleases. Notwithstanding the foregoing, Tenant
may assign this Lease or sublease part or all of the Premises without Landlord's
consent to: (i) any corporation, limited liability company, or partnership that
controls, is controlled by, or is under common control with, Tenant at the
Commencement Date; or (ii) any corporation or limited liability company
resulting from the merger or consolidation with Tenant or to any entity that
acquires all of Tenant's assets as a going concern of the business that is being
conducted on the Premises; provided, however, the assignor remains liable under
the Lease and the assignee or sublessee is a bona fide entity and assumes the
obligations of Tenant, is as creditworthy as the Tenant, and continues the same
Permitted Use as provided under Article 4.

c.        Notice to Landlord. Landlord must be given prior written notice of
every assignment or subletting, and failure to do so shall be a default
hereunder.

d.       Prohibited Assignments/Subleases. In no event shall this Lease be
assignable by operation of any law, and Tenant's rights hereunder may not
become, and shall not be listed by Tenant as an asset under any bankruptcy,
insolvency or reorganization proceedings. Acceptance of Rent by Landlord after
any non-permitted assignment or sublease shall not constitute approval thereof
by Landlord.

 10 

 

e.        Limitation on Rights of Assignee/Sublessee. Any assignment for which
Landlord’s consent is required shall not include the right to exercise any
options to renew the Term, expand the Premises or similar options, unless
specifically provided for in the consent.

f.        Tenant Not Released. No assignment or sublease shall release Tenant of
any of its obligations under this Lease.

g.        Landlord’s Right to Collect Sublease Rents upon Tenant Default. If the
Premises (or any portion) is sublet and Tenant defaults under its obligations to
Landlord, then Landlord is authorized, at its option, to collect all sublease
rents directly from the sublessee. Tenant hereby assigns the right to collect
the sublease rents to Landlord in the event of Tenant default. The collection of
sublease rents by Landlord shall not relieve Tenant of its obligations under
this Lease, nor shall it create a contractual relationship between sublessee and
Landlord or give sublessee any greater estate or right to the Premises than
contained in its sublease.

h.       Excess Rents. If Tenant assigns this Lease or subleases all or part of
the Premises at a rental rate that exceeds the rentals paid to Landlord, then
any such excess shall be paid over to Landlord by Tenant.

i.         Landlord’s Fees. Tenant shall pay Landlord an administration fee of
$1,000.00 per assignment or sublease transaction for which Landlord’s consent is
required.

18.    DAMAGES TO PREMISES.

a.       Landlord’s Restoration Obligations. If the Building or Premises are
damaged by fire or other casualty (“Casualty”), then, unless the Lease is
terminated as provided in this Article 18, Landlord shall repair and restore the
Premises to substantially the same condition of the Premises immediately prior
to such Casualty, subject to the following terms and conditions:

i.        The casualty must be insured under Landlord's insurance policies, and
Landlord’s obligation is limited to the extent of the insurance proceeds
received by Landlord. Landlord’s duty to repair and restore the Premises shall
not begin until receipt of the insurance proceeds.

ii.      Landlord’s lender(s) must permit the insurance proceeds to be used for
such repair and restoration.

iii.    Landlord shall have no obligation to repair and restore Tenant’s trade
fixtures, decorations, signs, contents, or any Non-Standard Improvements to the
Premises.

b.       Tenant’s Restoration Obligations. Unless the Lease is terminated as
provided in this Article 18, Tenant shall promptly repair, restore, or replace
Tenant's Property. All repair, restoration or replacement of Tenant’s Property
shall be at least to the same condition as existed prior to the Casualty.

c.        Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease following the Casualty if: (i) the Premises is rendered
wholly untenantable; (ii) the Premises is damaged in whole or in part as a
result of a risk which is not covered by Landlord's insurance policies; (iii)
Landlord's lender does not permit a sufficient amount of the insurance proceeds
to be used for restoration purposes; (iv) the Premises is damaged in whole or in
part during the last two years of the Term; or (v) the Building containing the
Premises is damaged (whether or not the Premises is damaged) to an extent of
fifty percent (50%) or more of the fair market value thereof. If Landlord elects
to terminate this Lease, then it shall give notice of the cancellation to Tenant
within (60) days after the date of the Casualty. Tenant shall vacate and
surrender the Premises to Landlord within (15) days after receipt of the notice
of termination.

d.       Termination of Lease by Tenant. Tenant shall have the option of
terminating the Lease if: (i) Landlord has failed to substantially restore the
damaged Building or Premises within (180) days of the Casualty (“Restoration
Period”); (ii) the Restoration Period has not been delayed by Tenant delays or
force majeure; and (iii) Tenant gives Landlord notice of the termination within
15 days after the end of the Restoration Period (as extended by any Tenant delay
or force majeure delays). If Landlord is delayed by Tenant delay or force
majeure, then Landlord must provide Tenant with notice of the delays within (15)
days of the force majeure event stating the reason for the delays and a good
faith estimate of the length of the delays.

 11 

 



e.        Rent Abatement. If Premises is rendered wholly untenantable by the
Casualty, then the Rent payable by Tenant shall be fully abated. If the Premises
is only partially damaged, then Tenant shall continue the operation of Tenant's
business in any part not damaged to the extent reasonably practicable from the
standpoint of prudent business management, and Rent and other charges shall be
abated proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant's business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence or other wrongful conduct of Tenant or of
Tenant's subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there shall be no abatement of Rent. The abatement of the
Rent set forth above, and the right to terminate the Lease set forth in Section
18d, are Tenant’s exclusive remedies against Landlord in the event of a
Casualty.

19.    EMINENT DOMAIN. If all of the Premises are taken under the power of
eminent domain (or by conveyance in lieu thereof), then this Lease shall
terminate as of the date possession is taken by the condemnor, and Rent shall be
adjusted between Landlord and Tenant as of such date. If only a portion of the
Premises is taken and Tenant can continue use of the remainder, then this Lease
will not terminate, but Rent shall abate in a just and proportionate amount to
the loss of use occasioned by the taking.

Landlord shall be entitled to receive and retain the entire condemnation award
for the taking of the Building and Premises. Tenant shall have no right or claim
against Landlord for any part of any award received by Landlord for the taking.
Tenant, however, shall not be prevented from making a claim against the
condemning party (but not against Landlord) for any moving expenses, loss of
profits, or taking of Tenant’s personal property (other than its leasehold
estate) to which Tenant may be entitled; provided that any such award shall not
reduce the amount of the award otherwise payable to Landlord for the taking of
the Building and Premises.

20.    ENVIRONMENTAL COMPLIANCE.

a.       Tenant's Responsibility. Tenant shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
active or other hazardous substances or materials on the Property. For the
purposes of this Article 20, the term “Property” shall include the Premises,
Building, all Common Areas, the real estate upon which the Building and Common
Areas are located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant's
business, and then only after notice is given to Landlord of the identity of
such substances or materials. No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies.

b.       Liability of the Parties. Landlord represents and warrants that, to
Landlord’s knowledge, there are no hazardous materials on the Property as of the
Commencement Date in violation of any laws. Landlord shall indemnify and hold
Tenant harmless from any liability resulting from Landlord’s violation of this
representation and warranty, unless the hazardous materials are present on the
Property due to the act or omission of Tenant or its agents, employees,
officers, licensees or contractors, in which event Tenant shall be obligated to
indemnify Landlord as hereafter provided. Tenant shall indemnify and hold
Landlord harmless from any penalty, fine, claim, demand, liability, cost, or
charge whatsoever which Landlord shall incur, or which Landlord would otherwise
incur, by reason of Tenant's failure to comply with this Article 20 including,
but not limited to: (i) the cost of full remediation of any contamination to
bring the Property into the same condition as prior to the Commencement Date and
into full compliance with all Environmental Laws; (ii) the reasonable cost of
all appropriate tests and examinations of the Premises to confirm that the
Premises and any other contaminated areas have been remediated and brought into
compliance with law; and (iii) the reasonable fees and expenses of Landlord's
attorneys, engineers, and consultants incurred by Landlord in enforcing and
confirming compliance with this Article 20. Notwithstanding the foregoing,
Tenant’s obligations under this Article 20 shall not apply to any condition or
matter constituting a violation of any law that was not caused, in whole or in
part, by Tenant or Tenant's agents, employees, officers, partners, contractors,
servants or invitees. The covenants contained in this Article 20 shall survive
the expiration or termination of this Lease, and shall continue for so long as
either party and its successors and assigns may be subject to any expense,
liability, charge, penalty, or obligation against which the other party has
agreed to indemnify it under this Article 20.

 12 

 



c.        Inspections by Landlord. Landlord and its engineers, technicians, and
consultants, from time to time as Landlord deems appropriate, may conduct
periodic examinations of the Premises to confirm and monitor Tenant's compliance
with this Article 20. Such examinations shall be conducted in such a manner as
to minimize the interference with Tenant's Permitted Use; however, in all cases,
the examinations shall be of such nature and scope as shall be reasonably
required by then existing technology to confirm Tenant's compliance with this
Article 20. Tenant shall fully cooperate with Landlord and its representatives
in the conduct of such examinations. The cost of such examinations shall be paid
by Landlord unless an examination shall disclose a material failure of Tenant to
comply with this Article 20, in which case, the reasonable cost of such
examination shall be paid for by Tenant within 10 days after receipt of
Landlord’s written demand.

21.    DEFAULT.

a.       Tenant’s Default. Tenant shall be in default under this Lease if
Tenant:

i.        Fails to pay any Base Rent, Additional Rent, or any other sum of money
that Tenant is obligated to pay, as provided in this Lease, within five days
after the due date;

ii.      Breaches any other agreement, covenant or obligation in this Lease and
such breach is not remedied within (15) days after Landlord gives Tenant notice
in accordance with Article 24 below specifying the breach, or if such breach
cannot, with due diligence, be cured within (15) days, if Tenant does not
commence curing within (15) days and with reasonable diligence completely cure
the breach within a reasonable period of time after the notice;

iii.    Files any petition or action for relief under any creditor's law
(including bankruptcy, reorganization, or similar action), either in state or
federal court, or has such a petition or action filed against it which is not
stayed or vacated within 60 days after filing; or

iv.    Makes any transfer in fraud of creditors as defined in Section 548 of the
United States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a
receiver appointed for its assets (and the appointment is not stayed or vacated
within (30) days), or makes an assignment for benefit of creditors.

b.       Landlord’s Remedies. In the event of a Tenant default, Landlord, at its
option, may do one or more of the following:

i.        Terminate this Lease by giving Tenant notice of termination, in which
event this Lease shall expire and terminate on the date specified in such notice
of termination, and Tenant shall remain liable for all obligations under this
Lease arising up to the date of such termination, and Tenant shall surrender the
Premises to Landlord on the date specified in such notice;

ii.      Terminate this Lease as provided in subparagraph (b)(i) hereof and
recover from Tenant all obligations arising up to the date of such termination
and all damages Landlord may incur by reason of Tenant’s default, including,
without limitation, a sum which, at the date of such termination, represents the
present value (discounted at a rate equal to the greater of eight percent (8%)
per annum or the then applicable rate of interest as specified in the financing
outstanding on the Project) of the excess, if any, of (aa) the Rent and all
other sums which would have been payable hereunder by Tenant for the period
commencing with the day following the date of such termination and ending with
the date hereinbefore set for the expiration of the full term hereby granted,
over (bb) the aggregate reasonable rental value of the Premises for the same
period, all of which present value of such excess sum shall be deemed
immediately due and payable; provided, however, that such sum shall not be
deemed a penalty or forfeiture, actual damages being difficult or impossible to
measure, and such sum represents the parties’ reasonable best estimate of the
damages which would be incurred by Landlord in the event of a breach by Tenant;

 13 

 



iii.    Without terminating this Lease, declare immediately due and payable all
Rent and other amounts due and coming due under this Lease for the entire
remaining Term hereof, together with all other amounts previously due, at once,
which total amount shall be discounted to the present value (at a rate equal to
the greater of eight percent (8%) per annum or the then applicable rate of
interest specified in the financing outstanding on the Project); provided,
however, that such payment shall not be deemed a penalty or liquidated damages
but shall merely constitute payment in advance for Rent for the remainder of
said Term. Upon making such payment, Tenant shall be entitled to receive from
Landlord all rents received by Landlord from other assignees, tenants, and
subtenants on account of said Premises during the Term of this Lease provided
that the monies to which Tenant shall so become entitled shall in no event
exceed the entire amount actually paid by Tenant to Landlord pursuant to the
preceding sentence less all costs, including refurbishing the Premises and new
lease commissions, expenses and attorneys’ fees of Landlord incurred in
connection with the reletting of the Premises;

iv.    Without terminating this Lease, and with or without notice to Tenant,
Landlord may in Landlord’s own name, but as agent for Tenant, enter into and
upon and take possession of the Premises or any part thereof, and, at Landlord’s
option, remove persons and property therefrom, and such property, if any, may be
removed and stored in a warehouse or elsewhere at the cost of, and for the
account of, Tenant, all without being deemed guilty of trespass or becoming
liable for any loss or damage which may be occasioned thereby, and Landlord may
rent the Premises or any portion thereof as the agent of Tenant with or without
advertisement, and by private negotiations and for any term upon such terms and
conditions as Landlord may deem necessary or desirable or in order to relet the
Premises. Landlord shall in no way be responsible or liable for any part
thereof, or for any failure to collect any rent due upon such reletting. Upon
each such reletting, all rentals received by Landlord from such reletting shall
be applied: first, to the payment of any indebtedness (other than any Rent due
hereunder) from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including without limitation, brokerage fees and
attorneys’ fees and costs of alterations and repairs; third, to the payment of
Rent and other charges then due and unpaid hereunder; and the residue, if any,
shall be held by Landlord to the extent and for application in payment of future
Rent as the same may become due and payable hereunder. If the rentals received
from such reletting shall at any time or from time to time be less than
sufficient to pay to Landlord the entire sums then due from Tenant hereunder,
Tenant shall pay any such deficiency to Landlord. Such deficiency shall, at
Landlord’s option, be calculated and paid monthly;

v.      Without liability to Tenant or any other party and without constituting
a constructive or actual eviction, suspend or discontinue furnishing or
rendering to Tenant any property, material, labor, utilities or other service,
which Landlord is obligated to furnish or render, so long as Tenant is in
default under this Lease;

vi.    Bring action for recovery of all amounts due from Tenant;

vii.  Seize and hold any personal property of Tenant located in the Premises and
assert against the same a lien for monies due Landlord; or

viii.Pursue any other remedy available in law or equity.

c.        Landlord’s Expenses; Attorneys’ Fees. All reasonable expenses of
Landlord in repairing, restoring, or altering the Premises for reletting as
general office space, together with leasing fees and all other expenses in
seeking and obtaining a new tenant, shall be charged to and be a liability of
Tenant. Landlord’s reasonable attorneys’ fees in pursuing any of the foregoing
remedies, or in collecting any Rent or Additional Rent due by Tenant hereunder,
shall be paid by Tenant.

d.       Remedies Cumulative. All rights and remedies of Landlord are
cumulative, and the exercise of any one shall not exclude Landlord at any other
time from exercising a different or inconsistent remedy. No exercise by Landlord
of any right or remedy granted herein shall constitute or effect a termination
of this Lease unless Landlord shall so elect by notice delivered to Tenant. The
failure of Landlord to exercise its rights in connection with this Lease or any
breach or violation of any term, or any subsequent breach of the same or any
other term, covenant or condition herein contained shall not be a waiver of such
term, covenant or condition or any subsequent breach of the same or any other
covenant or condition herein contained.

 14 

 



e.        No Accord and Satisfaction. No acceptance by Landlord of a lesser sum
than the Rent, Additional Rent and other sums then due shall be deemed to be
other than on account of the earliest installment of such payments due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed as accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such installment or pursue any other remedy provided in this Lease.

f.        No Reinstatement. No payment of money by Tenant to Landlord after the
expiration or termination of this Lease shall reinstate or extend the Term, or
make ineffective any notice of termination given to Tenant prior to the payment
of such money. After the service of notice or the commencement of a suit, or
after final judgment granting Landlord possession of the Premises, Landlord may
receive and collect any sums due under this Lease, and the payment thereof shall
not make ineffective any notice or in any manner affect any pending suit or any
judgment previously obtained.

g.        Landlord’s Default. Landlord shall be in default under this Lease if
Landlord breaches any agreement, covenant or obligation in this Lease and does
not remedy the breach within 15 days after Tenant gives Landlord written notice
in accordance with Article 24 below specifying the breach, or if the breach
cannot, with due diligence, be cured within 15 days, Landlord does not commence
curing within 15 days and with reasonable diligence completely cure the breach
within a reasonable period of time after the notice. In the event Landlord fails
to cure its breach within the time periods set forth herein, Tenant shall be
entitled to pursue any and all remedies available to it at law or in equity;
provided, however, that except as expressly provided elsewhere in this Lease,
Tenant shall have no right of self-help to perform repairs or any other
obligation of Landlord, and shall have no right to withhold, set off or abate
Rent.

h.       Summary Ejectment. Tenant agrees that in addition to all other rights
and remedies Landlord may obtain an order for summary ejectment from any court
of competent jurisdiction without prejudice to Landlord’s rights to otherwise
collect rents or breach of contract damages from Tenant.

22.    MULTIPLE DEFAULTS.

a.       Loss of Option Rights. Tenant acknowledges that any rights or options
of first refusal, or to extend the Term, to expand the size of the Premises, to
purchase the Premises or the Building, or other similar rights or options which
have been granted to Tenant under this Lease are conditioned upon the prompt and
diligent performance of the terms of this Lease by Tenant. Accordingly, should
Tenant default under this Lease on two or more occasions during any 12-month
period, in addition to all other remedies available to Landlord, all such rights
and options shall automatically, and without further action on the part of any
party, expire and be of no further force and effect.

b.       Increased Security Deposit. Should Tenant default in the payment of
Base Rent, Additional Rent, or any other sums payable by Tenant under this Lease
on two or more occasions during any 12-month period, regardless of whether
Landlord permits such default to be cured, then, in addition to all other
remedies otherwise available to Landlord, Tenant, within (10) days after demand
by Landlord, shall post a Security Deposit in, or increase the existing Security
Deposit by, a sum equal to three months’ installments of Base Rent at the rate
in effect at the time of Landlord’s demand. The Security Deposit shall be
governed by the terms of this Lease.

23.    BANKRUPTCY.

a.       Trustee’s Rights. Landlord and Tenant understand that, notwithstanding
contrary terms in this Lease, a trustee or debtor in possession under the United
States Bankruptcy Code, as amended, (the "Code") may have certain rights to
assume or assign this Lease. This Lease shall not be construed to give the
trustee or debtor in possession any rights greater than the minimum rights
granted under the Code.

b.       Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to
the Code, Landlord is entitled to adequate assurances of future performance of
the provisions of this Lease. The parties agree that the term “adequate
assurance” shall include at least the following:

i.        In order to assure Landlord that any proposed assignee will have the
resources with which to pay all Rent payable pursuant to the provisions of this
Lease, any proposed assignee must have, as demonstrated to Landlord’s
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth of
Tenant on the Effective Date (as hereinafter defined), increased by seven
percent (7%), compounded annually, for each year from the Effective Date through
the date of the proposed assignment. It is understood and agreed that the
financial condition and resources of Tenant were a material inducement to
Landlord in entering into this Lease.

 15 

 



ii.      Any proposed assignee must have been engaged in the conduct of business
for the five( years prior to any such proposed assignment, which business does
not violate the Use provisions under Article 4 above, and such proposed assignee
shall continue to engage in the Permitted Use under Article 4. It is understood
that Landlord’s asset will be substantially impaired if the trustee in
bankruptcy or any assignee of this Lease makes any use of the Premises other
than the Permitted Use.

c.        Assumption of Lease Obligations. Any proposed assignee of this Lease
must assume and agree to be bound by the provisions of this Lease.

24.    NOTICES.

a.       Addresses. All notices, demands and requests by Landlord or Tenant
shall be sent to the Notice Addresses set forth in Section 1l, or to such other
address as a party may specify by duly given notice. The parties shall notify
the other of any change in address, which notification must be at least 15 days
in advance of it being effective; provided, however, the Tenant may not change
its address to which notices shall thereafter be sent to eliminate the Premises
as an acceptable address where notices to such party may be delivered.

 

b.       Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE
GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN
WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed
to have been properly given for all purposes only if (i) delivered against a
written receipt of delivery, (ii) mailed by express, registered or certified
mail of the United States Postal Service, return receipt requested, postage
prepaid, or (iii) delivered to a nationally recognized overnight courier service
for next business day delivery to the receiving party's address as set forth
above or (iv) delivered via telecopier or facsimile transmission to the
facsimile number listed above, with an original counterpart of such
communication sent concurrently as specified in subsection (ii) or (iii) above
and with written confirmation of receipt of transmission provided. Each such
notice, demand or request shall be deemed to have been received upon the earlier
of the actual receipt or refusal by the addressee or three business days after
deposit thereof at any main or branch United States post office if sent in
accordance with subsection (ii) above, and the next business day after deposit
thereof with the courier if sent pursuant to subsection (iii) above. Notices may
be given on behalf of any party by such party's legal counsel.

25.    HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy-at-sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy-at-sufferance, Tenant shall pay to Landlord (i) Base Rent at the rate
equal to one hundred fifty percent (150%) of that provided for as of the
expiration or termination date, and (ii) any and all forms of Additional Rent
payable under this Lease. The increased Rent during such holding over is
intended to compensate Landlord partially for losses, damages and expenses,
including frustrating and delaying Landlord's ability to secure a replacement
tenant.

26.    RIGHT TO RELOCATE.

a.       Substitute Premises. Prior to the Commencement Date or at any time
during the Term or any extension of this Lease, Landlord, at its option, may
substitute for the Premises other space (hereafter called "Substitute Premises")
owned by Landlord or one of its affiliates in the same geographical vicinity.
Insofar as reasonably possible, the Substitute Premises shall be of comparable
quality and shall have a comparable square foot area and a configuration
substantially similar to the Premises. Landlord shall give Tenant at least (60)
days notice of its intention to relocate Tenant to the Substitute Premises. This
notice will be accompanied by a floor plan of the Substitute Premises. After
such notice, Tenant shall have (10) days within which to agree with Landlord on
the proposed Substitute Premises and unless such agreement is reached within
such period of time, Landlord may terminate this Lease at the end of the 60-day
period of time following the notice; provided, however, should Landlord fail to
terminate the Lease within 10 days following the expiration of the 60-day
period, then: (i) Landlord shall be deemed to have forfeited its right to
terminate the Lease pursuant to this paragraph; (ii) Tenant shall have no
obligation to relocate to the Substitute Premises; and (c) the Lease will
continue in full force and effect with respect to the Premises.

 16 

 



b.       Upfit of Substitute Premises. Landlord agrees to construct or alter, at
its expense, the Substitute Premises as expeditiously as possible so that the
Substitute Premises are in substantially the same condition that the Premises
were in immediately prior to the relocation. Landlord shall have the right to
reuse the fixtures, improvements and alterations used in the Premises. Tenant
agrees to occupy the Substitute Premises as soon as Landlord's work is
substantially completed.

c.        Relocation Costs. If relocation occurs after the Commencement Date,
then Landlord shall pay Tenant's reasonable third-party costs of moving Tenant's
furnishings, telephone and computer wiring, and other property to the Substitute
Premises, and reasonable printing costs associated with the change of address.

d.       Lease Terms. Except as provided herein, Tenant agrees that all of the
obligations of this Lease, including the payment of Rent (to be determined on a
per rentable square foot basis and applied to the Substitute Premises), will
continue despite Tenant's relocation to the Substitute Premises. Upon
substantial completion of the Substitute Premises, this Lease will apply to the
Substitute Premises as if the Substitute Premises had been the space originally
described in this Lease. In no event shall base monthly rental increase, even if
such Substitute Premises is larger than original premises.

27.    BROKER'S COMMISSIONS. Each party represents and warrants to the other
that it has not dealt with any real estate broker, finder or other person with
respect to this Lease in any manner, except the Broker identified in Section 1m.
Each party shall indemnify and hold the other party harmless from any and all
damages resulting from claims that may be asserted against the other party by
any other broker, finder or other person (including, without limitation, any
substitute or replacement broker claiming to have been engaged by indemnifying
party in the future), claiming to have dealt with the indemnifying party in
connection with this Lease or any amendment or extension hereto, or which may
result in Tenant leasing other or enlarged space from Landlord. The provisions
of this paragraph shall survive the termination of this Lease.

28.    ANTI-TERRORISM LAWS. During the term, neither Tenant nor its respective
constituents or affiliates shall (i) be an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended, (ii) violate the
Trading with the Enemy Act, as amended, (iii) violate any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (iv) violate the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”). Tenant shall,
promptly following a request from Landlord, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including the Patriot Act.

29.    GENERAL PROVISIONS/DEFINITIONS.

a.       No Agency. Tenant is not and shall never represent itself to be an
agent of Landlord, and Tenant acknowledges that Landlord's title to the Building
is paramount, and that Tenant can do nothing to affect or impair Landlord's
title.

b.       Force Majeure. The term “force majeure” means: fire, flood, extreme
weather, labor disputes, strike, lock-out, riot, government interference
(including regulation, appropriation or rationing), unusual delay in
governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, or other causes beyond the
party’s reasonable control.

c.        Building Standard Improvements. The term “Building Standard
Improvements” shall mean the standards for normal construction of general office
space within the Building as specified by Landlord, including design and
construction standards, electrical load factors, materials, fixtures and
finishes.

d.       Limitation on Damages. Notwithstanding any other provisions in this
Lease, neither Landlord nor Tenant shall be liable to the other for any special,
consequential, incidental or punitive damages.

 17 

 



e.        Satisfaction of Judgments Against Landlord. If Landlord, or its
employees, officers, directors, stockholders or partners are ordered to pay
Tenant a money judgment because of Landlord's default under this Lease, said
money judgment may only be enforced against and satisfied out of: (i) Landlord's
interest in the Building in which the Premises are located including the rental
income and proceeds from sale; and (ii) any insurance or condemnation proceeds
received because of damage or condemnation to, or of, said Building that are
available for use by Landlord. No other assets of Landlord or said other parties
exculpated by the preceding sentence shall be liable for, or subject to, any
such money judgment.

f.        Interest. Should Tenant fail to pay any amount due to Landlord within
30 days of the date such amount is due (whether Base Rent, Additional Rent, or
any other payment obligation), then the amount due shall thereafter accrue
interest at the rate of twelve percent (12%) per annum, compounded monthly, or
the highest permissible rate under applicable usury law, whichever is less,
until the amount is paid in full.

g.        Legal Costs. Should either party prevail in any legal proceedings
against the other for breach of any provision in this Lease, then the other
party shall be liable for the costs and expenses of the prevailing party,
including its reasonable attorneys' fees (at all tribunal levels).

h.       Sale of Premises or Building. Landlord may sell the Premises or the
Building without affecting the obligations of Tenant hereunder. Upon the sale of
the Premises or the Building, Landlord shall be relieved of all responsibility
for the Premises and shall be released from any liability thereafter accruing
under this Lease.

i.         Time of the Essence. Time is of the essence in the performance of all
obligations under the terms of this Lease.

j.         Transfer of Security Deposit. If any Security Deposit or prepaid Rent
has been paid by Tenant, Landlord may transfer the Security Deposit or prepaid
Rent to Landlord's successor and upon such transfer, Landlord shall be released
from any liability for return of the Security Deposit or prepaid Rent.

k.       Tender of Premises. The delivery of a key or other such tender of
possession of the Premises to Landlord or to an employee of Landlord shall not
operate as a termination of this Lease or a surrender of the Premises unless
requested in writing by Landlord.

l.         Tenant’s Financial Statements. Upon request of Landlord, Tenant
agrees to furnish to Landlord copies of Tenant’s most recent annual, quarterly
and monthly financial statements, audited if available. The financial statements
shall be prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building.

m.     Recordation. This Lease may not be recorded without Landlord's prior
written consent, but Tenant and Landlord agree, upon the request of the other
party, to execute a memorandum hereof for recording purposes.

n.       Partial Invalidity. The invalidity of any portion of this Lease shall
not invalidate the remaining portions of the Lease.

o.       Binding Effect. This Lease shall be binding upon the respective parties
hereto, and upon their heirs, executors, successors and assigns.

p.       Entire Agreement; Construction. This Lease constitutes the entire
agreement between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written
relating to the subject matter hereof. The fact that one of the parties to this
Lease may be deemed to have drafted or structured any provision of this Lease
shall not be considered in construing or interpreting any particular provision
of this Lease, either in favor of or against such party, and Landlord and Tenant
hereby waive any applicable rules of construction or interpretation to the
contrary.

q.       Good Standing. If requested by Landlord, Tenant shall furnish
appropriate legal documentation evidencing the valid existence in good standing
of Tenant, and the authority of any person signing this Lease to act for the
Tenant.

r.         Choice of Law. This Lease shall be interpreted and enforced in
accordance with the laws of the State in which the Premises are located.

 18 

 



s.        Effective Date. This Lease shall become effective as a contract only
upon the execution and delivery by both Landlord and Tenant. The date of
execution shall be entered on the top of the first page of this Lease by
Landlord, and shall be the date on which the last party signed the Lease, or as
otherwise may be specifically agreed by both parties. Such date, once inserted,
shall be established as the final day of ratification by all parties to this
Lease, and shall be the date for use throughout this Lease as the "Effective
Date".

30.    SPECIAL CONDITIONS. The following special conditions, if any, shall
apply, and where in conflict with earlier provisions in this Lease shall
control: None.

31.    ADDENDA AND EXHIBITS. If any addenda and/or exhibits are noted below,
such addenda and exhibits are incorporated herein and made a part of this Lease.

a.       Lease Addendum Number One – “Work Letter”

b.       Lease Addendum Number Two – “Additional Rent – Operating Expenses and
Taxes”

c.        Exhibit A – Premises

d.       Exhibit B – Rules and Regulations

e.        Exhibit C – Commencement Agreement

f.        Exhibit D – Acceptance of Premises

 19 

 

SATISFACTION OF JUDGMENTS AGAINST LANDLORD. IF LANDLORD, OR ITS EMPLOYEES,
OFFICERS, DIRECTORS, MANAGERS, MEMBERS, STOCKHOLDERS OR PARTNERS ARE ORDERED TO
PAY TENANT A MONEY JUDGMENT BECAUSE OF LANDLORD’S DEFAULT UNDER THIS LEASE, SAID
MONEY JUDGMENT MAY ONLY BE ENFORCED AGAINST AND SATISFIED OUT OF: (I) LANDLORD’S
INTEREST IN THE BUILDING IN WHICH THE PREMISES ARE LOCATED INCLUDING THE RENTAL
INCOME AND PROCEEDS FROM SALE; AND (II) ANY INSRUANCE OR CONDEMNATION PROCEEDS
RECEIVED BECAUSE OF DAMAGE OR CONDEMNATION TO, OR OF, SAID BUILDING THAT ARE
AVAILABLE FOR USE BY LANDLORD.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in four
originals, all as of the day and year first above written.

 

TENANT:

 

SAFETY QUICK LIGHTING & FANS CORP.,

a Florida corporation

By: /s/ Patricia Barron

Name: Patricia Barron

Title: COO

 

Attest: __________________________________________

Name:__________________________________________

Title: ___________________________________________

 

Date: ___________________________________________

Affix Corporate Seal:

[If Tenant is a corporation, the authorized officers must sign no behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the President or Vice President and attested by the Secretary or
Assistant Secretary, unless the bylaws or a resolution of the board of directors
shall provide otherwise, in which case, the bylaws or a certified copy of the
resolution must be attached to this Lease. The appropriate corporate seal must
also be affixed.]

 

 20 

 



LANDLORD:

HIGHWOODS DLF 98/29, LLC

a Delaware limited liability company

By: Highwoods DLF, LLC, its manager

a Delaware limited liability company

By: Highwoods Realty Limited Partnership, its sole member

a North Carolina limited partnership

By: Highwoods Properties, Inc., its sole general partner

a Maryland corporation

 

 

By: /s/ Jim Bacchetta

Jim Bacchetta, Vice President and Division Manager

 

 21 

 

LEASE ADDENDUM NUMBER ONE

WORK LETTER. Prior to the Commencement Date, Landlord, at its expense, shall
complete the following items of work in the Premises (collectively, “Landlord’s
Work”): (i) repaint the interior of the Premises using Building standard paint;
(ii) replace the existing carpet in the Premises with new Building standard
carpet. (iii) remove built in workstations, (iv) install sink with six foot
laminate countertop to also include upper and lower cabinets. Landlord’s Work
shall be completed in a good and workmanlike manner. Any improvements or
alterations to the Premises beyond the scope of Landlord’s Work shall be subject
to Landlord’s prior written approval and, if approved, shall be completed at
Tenant’s expense.

 22 

 

LEASE ADDENDUM NUMBER TWO

ADDITIONAL RENT – OPERATING EXPENSES AND TAXES

1.       Operating Expenses. The term “Operating Expenses” shall mean all costs
incurred by Landlord in the provision of services to tenants and in the
operation, management, repair, replacement and maintenance of the Property (as
defined below), including, but not limited to, insurance premiums, utilities,
heat, air conditioning, janitorial service, labor, materials, supplies,
equipment and tools, permits, licenses, inspection fees, salaries and other
reasonable compensation of maintenance and management personnel (up to and
including the level of Property Manager), management fees, and Common Area
expenses.

2.       Exclusions to Operating Expenses. Notwithstanding the foregoing,
Operating Expenses shall not include the following: depreciation on the Building
or equipment therein; ground lease rent; advertising, marketing and promotional
costs; interest; executive salaries; real estate brokers’ commissions; Taxes (as
defined below); overhead and profit paid to subsidiaries or affiliates of
Landlord for services, supplies or materials provided on or to the Property, to
the extent these costs exceed the amount customarily charged by an independent
entity for the same or substantially similar services, supplies and materials;
the cost of any services for which Landlord is reimbursed directly by any
tenant; and any expenses that do not relate to the operation of the Property.
Additionally, Operating Expenses shall not include the costs of capital
improvements to the Property; provided, however, Landlord may include in
Operating Expenses the costs of the following capital improvements, amortized on
a straight-line basis over their useful lives:

a.       Any capital improvements made in order to comply with any new laws,
rules or regulations or any changes in existing laws, rules or regulations
adopted by any governmental authority after the Commencement Date; and

b.       Any capital improvements that are designed primarily to promote and
protect the health, safety and well being of the Property’s occupants; and

c.        Any capital improvements that are designed primarily to reduce
Operating Expenses, provided that the amortized amount of these capital items in
any year will be equal to the estimated resulting reduction in Operating
Expenses for the same year.

3.       Taxes. The term “Taxes” shall mean any fees, charges or assessments
related to the Property that are imposed by any governmental or
quasi-governmental authority having jurisdiction over the Property, including,
without limitation, ad valorem real property taxes; franchise taxes; personal
property taxes; assessments, special or otherwise, imposed on the Property;
payments in lieu of real estate taxes; sewer rents; transit taxes; and taxes
based on rents. Taxes shall also include the reasonable costs incurred by
Landlord in connection with any appeal for a reduction of taxes, including,
without limitation, the costs of legal consultants, appraisers and accountants.
Taxes shall not include any inheritance, estate, succession, transfer, gift,
corporate, income or profit tax imposed upon Landlord.

4.       Property. The term “Property” shall mean the Building and the
improvements, equipment and systems situated therein; the Common Areas; and the
real property upon which the Building and Common Areas are situated.

5.       Tenant’s Proportionate Share. The term “Tenant’s Proportionate Share”
shall mean 0.8896% calculated by dividing the approximately 1,290 rentable
square feet of the Premises by the approximately 145,008 net rentable square
feet of the Building. To the extent any Operating Expenses and/or Taxes are
related to the Building and one or more other buildings owned by Landlord or its
affiliate, those Operating Expenses and/or Taxes shall be reasonably allocated
by Landlord on an equitable prorata basis among all of the buildings to which
those expenses are related; and Tenant’s Proportionate Share of those expenses
shall be calculated based only on the amount of those expenses allocated to the
Building.

6.       Base Year for Operating Expenses. With respect to calculating Tenant’s
Proportionate Share of Operating Expenses, the term “Base Year” shall mean the
twelve-month period beginning on January 1, 2015 and ending on December 31,
2015.

7.       Base Year for Taxes. With respect to calculating Tenant’s Proportionate
Share of Taxes, the term “Base Year” shall mean the real property tax year,
beginning January 1, 2015 and ending on December 31, 2015.

8.       Payment of Additional Rent. For the calendar year commencing on January
1, 2016 and for each calendar

 23 

 

year thereafter, Tenant shall pay to Landlord, as Additional Rent, the following
amounts:

a.       Tenant's Proportionate Share of any increase in Operating Expenses
above the amount incurred during the Base Year for Operating Expenses. If any
service, for which the expense may be included in Operating Expenses, is not
provided to all tenants of the Building, Landlord shall adjust the related
expense as if the service was provided to all tenants. Additionally, for any
period in which the occupancy of the rentable area of the Building is less than
95%, those portions of Operating Expenses that vary based on occupancy will be
adjusted for the period as if the Building was at 95% occupancy; and

b.       Tenant's Proportionate Share of any increase in Taxes above the amount
incurred during the Base Year for Taxes.

9.       Landlord’s Estimate. For the calendar year commencing on January 1,
2016 and for each calendar year thereafter during the Term, Landlord shall
deliver to Tenant a written statement of the reasonable estimated increase in
both Operating Expenses and Taxes for that calendar year above the Operating
Expenses and Taxes incurred during the applicable Base Year. Based on Landlord’s
estimate, Tenant shall pay to Landlord Tenant's Proportionate Share of the
estimated increases in both Operating Expenses and Taxes in twelve equal monthly
installments, which shall be due and payable at the same time and in the same
manner as Base Rent.

10.    Annual Reconciliation. Within 180 days after the end of each calendar
year or as soon as possible thereafter, Landlord shall send Tenant an annual
statement of the actual Operating Expenses and Taxes for the preceding calendar
year (the “Annual Statement”). Landlord’s failure to render an Annual Statement
for any calendar year shall not prejudice Landlord’s right to issue an Annual
Statement with respect to that calendar year or any subsequent calendar year,
nor shall Landlord’s rendering of an incorrect Annual Statement prejudice
Landlord’s right subsequently to issue a corrected Annual Statement. Pursuant to
the Annual Statement, Tenant shall pay to Landlord Additional Rent as owed
within thirty days after Tenant’s receipt of the Annual Statement, or Landlord
shall adjust Tenant's Rent payments if Landlord owes Tenant a credit. After the
Expiration Date or earlier termination date of the Lease, Landlord shall send
Tenant the final Annual Statement for the Term, and Tenant shall pay to Landlord
Additional Rent as owed within thirty days after Tenant’s receipt of the Annual
Statement, or, if Landlord owes Tenant a credit, then Landlord shall pay Tenant
a refund. If this Lease expires or terminates on a day other than December 31,
then Additional Rent shall be prorated on a 365-day calendar year (or 366 if a
leap year). If there is a decrease in Operating Expenses in any subsequent year
below Operating Expenses for the Base Year, then no Additional Rent shall be due
on account of Operating Expenses; provided, however, Tenant shall not be
entitled to any credit, refund or other payment that would reduce the amount of
Tenant’s Proportionate Share of Taxes or other Additional Rent or Base Rent owed
by Tenant. Likewise, if there is a decrease in Taxes in any subsequent year
below Taxes for the Base Year, then no Additional Rent shall be due on account
of Taxes; provided, however, Tenant shall not be entitled to any credit, refund
or other payment that would reduce the amount of Tenant’s Proportionate Share of
Operating Expenses or other Additional Rent or Base Rent owed by Tenant.

11.    Tenant’s Review of Operating Expenses and Taxes. No more than once per
calendar year, Tenant, or a qualified professional selected by Tenant (the
“Reviewer”), may review Landlord’s books and records relating to Operating
Expenses and Taxes (the “Review”), subject to the following terms and
conditions:

a.       Tenant must deliver notice of the Review to Landlord within thirty days
of Tenant's receipt of the Annual Statement. Thereafter, Tenant must commence
and complete its Review within a reasonable time, not to exceed 180 days
following Tenant’s receipt of the Annual Statement. In order to conduct a
Review, Tenant must not be in default under the Lease beyond any applicable cure
period at the time it delivers notice of the Review to Landlord or at the time
the Review commences. No subtenant shall have any right to conduct a Review, and
no assigns shall conduct a Review for any period during which such assignee was
not in possession of the Premises. If Tenant elects to have a Reviewer conduct
the Review, the Reviewer must be an independent nationally or regionally
recognized accounting firm that is not being compensated by Tenant on a
contingency fee basis.

b.       Tenant’s Review shall only extend to Landlord’s books and records
specifically related to Operating Expenses and Taxes for the Property during the
calendar year for which the Annual Statement was provided. Books and records
necessary to accomplish any Review shall be retained for twelve months after the
end of each calendar year, and, upon Landlord’s receipt of Tenant’s notice,
shall be made available to Tenant to conduct the Review. The Review shall be
conducted during regular business hours at either the Landlord’s

 24 

 

division office for the area in which the Premises are located or Landlord’s
home office in Raleigh, North Carolina, as selected by Landlord.

c.        As a condition to the Review, Tenant and Tenant’s Reviewer shall
execute a written agreement providing that the Reviewer is not being compensated
on a contingency fee basis and that all information obtained through the Review,
as well as any compromise, settlement or adjustment reached as a result of the
Review, shall be held in strict confidence and shall not be revealed in any
manner to any person except: (i) upon the prior written consent of the Landlord,
which consent may be withheld in Landlord’s sole discretion; (ii) if required
pursuant to any litigation between Landlord and Tenant materially related to the
facts disclosed by the Review; or (iii) if required by law. The written
agreement may also set forth Landlord’s reasonable procedures and guidelines for
Tenant and Tenant’s Reviewer to follow when conducting the Review.

d.       If, after Tenant’s Review, Tenant disputes the amount of Operating
Expenses or Taxes set forth in the Annual Statement, Tenant or Tenant’s Reviewer
shall submit a written report to Landlord within thirty days after the
completion of the Review setting forth any claims to be asserted against
Landlord as a result of the Review and specific and detailed explanations as to
the reason for the claim(s) (the “Report”). Landlord and Tenant then shall use
good faith efforts to resolve Tenant’s claims set forth in the Report. If the
parties do not reach agreement on the claims within thirty (30) days after
Landlord’s receipt of the Report, then the dispute shall be submitted to
arbitration as hereinafter provided. Within twenty days after expiration of the
thirty-day period referenced in the foregoing sentence, each party shall appoint
as an arbitrator a reputable independent nationally or regionally recognized
accounting firm with at least ten years experience in accounting related to
commercial lease transactions and shall give notice of such appointment to the
other party; provided, however, if Tenant used a Reviewer to perform the Review,
the Reviewer shall be deemed to have been appointed by Tenant as its arbitrator
for purposes of this provision. Within ten days after appointment of the second
arbitrator, the two arbitrators shall appoint a third arbitrator who shall be
similarly qualified. If the two arbitrators are unable to agree timely on the
selection of the third arbitrator, then either arbitrator on behalf of both, may
request such appointment from the office of the American Arbitration Association
("AAA") nearest to Landlord. The arbitration shall be conducted in accordance
with the rules of the AAA. If the AAA shall cease to provide arbitration for
commercial disputes in location, the third arbitrator shall be appointed by any
successor organization providing substantially the same services. Within ten
days after the third arbitrator has been selected, each of the other two
arbitrators, on behalf of the party it represents, shall submit a written
statement, along with any supporting document, data, reports or other
information, setting forth its determination of the amount of Operating Expenses
or Taxes that are in dispute. The third arbitrator will resolve the dispute by
selecting the statement of one of the parties as submitted to the third
arbitrator. Within ten days after the third arbitrator’s receipt of the
statements from the other arbitrators, the third arbitrator shall notify both
parties in writing of the arbitrator’s decision. The decision of the third
arbitrator shall be final and binding upon the parties and their respective
heirs, executors, successors and assigns. If either of the parties fails to
furnish its statement to the third arbitrator within the time frame specified
herein, the third arbitrator shall automatically adopt the other party’s
statement as final and binding. The cost of arbitration (exclusive of each
party’s witness and attorneys’ fees, which shall be paid by the party) shall be
shared equally by the parties.

e.        If the Review or subsequent arbitration determines that Operating
Expenses and Taxes in the applicable calendar year were overstated, in the
aggregate, by ten percent (10%) or more, then Landlord shall reimburse Tenant
for Tenant’s reasonable Review costs; otherwise, Tenant shall pay its own costs
in connection with the Review.

 25 

 

EXHIBIT A

PREMISES

 

 

 

[image_001.gif]

 

 26 

 

EXHIBIT B

RULES AND REGULATIONS

1.       Access to Building. On Saturdays, Sundays, legal holidays and weekdays
between the hours of 6:00 P.M. and 8:00 A.M., access to the Building and/or to
the halls, corridors, elevators or stairways in the Building may be restricted
and access shall be gained by use of a key or electronic card to the outside
doors of the Buildings. Landlord may from time to time establish security
controls for the purpose of regulating access to the Building. Tenant shall be
responsible for providing access to the Premises for its agents, employees,
invitees and guests at times access is restricted, and shall comply with all
such security regulations so established.

2.       Protecting Premises. The last member of Tenant to leave the Premises
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and equipment in the Premises.

3.       Building Directories. The directories for the Building in the form
selected by Landlord shall be used exclusively for the display of the name and
location of tenants. Any additional names and/or name change requested by Tenant
to be displayed in the directories must be approved by Landlord and, if
approved, will be provided at the sole expense of Tenant.

4.       Large Articles. Furniture, freight and other large or heavy articles
may be brought into the Building only at times and in the manner designated by
Landlord and always at Tenant's sole responsibility. All damage done to the
Building, its furnishings, fixtures or equipment by moving or maintaining such
furniture, freight or articles shall be repaired at Tenant’s expense.

5.       Signs. Tenant shall not paint, display, inscribe, maintain or affix any
sign, placard, picture, advertisement, name, notice, lettering or direction on
any part of the outside or inside of the Building, or on any part of the inside
of the Premises which can be seen from the outside of the Premises, including
windows and doors, without the written consent of Landlord, and then only such
name or names or matter and in such color, size, style, character and material
as shall be first approved by Landlord in writing. Landlord, without notice to
Tenant, reserves the right to remove, at Tenant's expense, all matters other
than that provided for above.

6.       Compliance with Laws. Tenant shall comply with all applicable laws,
ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Premises and the use or
occupancy thereof. Tenant shall not make or permit any use of the Premises which
directly or indirectly is forbidden by law, ordinance, governmental regulations
or order or direction of applicable public authority, which may be dangerous to
persons or property or which may constitute a nuisance to other tenants.

7.       Hazardous Materials. Tenant shall not use or permit to be brought into
the Premises or the Building any flammable oils or fluids, or any explosive or
other articles deemed hazardous to persons or property, or do or permit to be
done any act or thing which will invalidate, or which, if brought in, would be
in conflict with any insurance policy covering the Building or its operation, or
the Premises, or any part of either, and will not do or permit to be done
anything in or upon the Premises, or bring or keep anything therein, which shall
not comply with all rules, orders, regulations or requirements of any
organization, bureau, department or body having jurisdiction with respect
thereto (and Tenant shall at all times comply with all such rules, orders,
regulations or requirements), or which shall increase the rate of insurance on
the Building, its appurtenances, contents or operation.

8.       Defacing Premises and Overloading. Tenant shall not place anything or
allow anything to be placed in the Premises near the glass of any door,
partition, wall or window that may be unsightly from outside the Premises.
Tenant shall not place or permit to be placed any article of any kind on any
window ledge or on the exterior walls; blinds, shades, awnings or other forms of
inside or outside window ventilators or similar devices shall not be placed in
or about the outside windows in the Premises except to the extent that the
character, shape, color, material and make thereof is approved by Landlord.
Tenant shall not do any painting or decorating in the Premises or install any
floor coverings in the Premises or make, paint, cut or drill into, or in any way
deface any part of the Premises or Building without in each instance obtaining
the prior written consent of Landlord. Tenant shall not overload any floor or
part thereof in the Premises, or any facility in the Building or any public
corridors or elevators therein by bringing in or removing any large or heavy
articles and Landlord may direct and control the location of safes, files, and
all other heavy articles and, if considered necessary by Landlord may require
Tenant at its expense to supply whatever supplementary supports necessary to
properly distribute the weight.

9.       Obstruction of Public Areas. Tenant shall not, whether temporarily,
accidentally or otherwise, allow

 27 

 

anything to remain in, place or store anything in, or obstruct in any way, any
sidewalk, court, hall, passageway, entrance, or shipping area. Tenant shall lend
its full cooperation to keep such areas free from all obstruction and in a clean
and sightly condition, and move all supplies, furniture and equipment as soon as
received directly to the Premises, and shall move all such items and waste
(other than waste customarily removed by Building employees) that are at any
time being taken from the Premises directly to the areas designated for
disposal. All courts, passageways, entrances, exits, elevators, escalators,
stairways, corridors, halls and roofs are not for the use of the general public
and Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, character, reputation and interest of the Building
and its tenants; provided, however, that nothing herein contained shall be
construed to prevent such access to persons with whom Tenant deals within the
normal course of Tenant's business so long as such persons are not engaged in
illegal activities.

10.    Additional Locks. Tenant shall not attach, or permit to be attached,
additional locks or similar devices to any door or window, change existing locks
or the mechanism thereof, or make or permit to be made any keys for any door
other than those provided by Landlord. Upon termination of this Lease or of
Tenant's possession, Tenant shall immediately surrender all keys to the
Premises.

11.    Communications or Utility Connections. If Tenant desires signal, alarm or
other utility or similar service connections installed or changed, then Tenant
shall not install or change the same without the approval of Landlord, and then
only under direction of Landlord and at Tenant's expense. Tenant shall not
install in the Premises any equipment which requires a greater than normal
amount of electrical current for the permitted use without the advance written
consent of Landlord. Tenant shall ascertain from Landlord the maximum amount of
load or demand for or use of electrical current which can safely be permitted in
the Premises, taking into account the capacity of the electric wiring in the
Building and the Premises and the needs of other tenants in the Building, and
Tenant shall not in any event connect a greater load than that which is safe.

12.    Office of the Building. Service requirements of Tenant will be attended
to only upon application at the office of Highwoods Properties, Inc. Employees
of Landlord shall not perform, and Tenant shall not engage them to do any work
outside of their duties unless specifically authorized by Landlord.

13.    Restrooms. The restrooms, toilets, urinals, vanities and the other
apparatus shall not be used for any purpose other than that for which they were
constructed, and no foreign substance of any kind whatsoever shall be thrown
therein. The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the Tenant whom, or whose employees or
invitees, shall have caused it.

14.    Intoxication. Landlord reserves the right to exclude or expel from the
Building any person who, in the judgment of Landlord, is intoxicated, or under
the influence of liquor or drugs, or who in any way violates any of the Rules
and Regulations of the Building.

15.    Nuisances and Certain Other Prohibited Uses. Tenant shall not (a) install
or operate any internal combustion engine, boiler, machinery, refrigerating,
heating or air conditioning apparatus in or about the Premises; (b) engage in
any mechanical business, or in any service in or about the Premises or Building,
except those ordinarily embraced within the Permitted Use as specified in
Section 3 of the Lease; (c) use the Premises for housing, lodging, or sleeping
purposes; (d) prepare or warm food in the Premises or permit food to be brought
into the Premises for consumption therein (heating coffee and individual lunches
of employees excepted) except by express permission of Landlord; (e) place any
radio or television antennae on the roof or on or in any part of the inside or
outside of the Building other than the inside of the Premises, or place a
musical or sound producing instrument or device inside or outside the Premises
which may be heard outside the Premises; (f) use any power source for the
operation of any equipment or device other than dry cell batteries or
electricity; (g) operate any electrical device from which may emanate waves that
could interfere with or impair radio or television broadcasting or reception
from or in the Building or elsewhere; (h) bring or permit to be in the Building
any bicycle, other vehicle, dog (except in the company of a blind person), other
animal or bird; (i) make or permit any objectionable noise or odor to emanate
from the Premises; (j) disturb, harass, solicit or canvass any occupant of the
Building; (k) do anything in or about the Premises which could be a nuisance or
tend to injure the reputation of the Building; (i) allow any firearms in the
Building or the Premises except as approved by Landlord in writing.

 28 

 

16.    Solicitation. Tenant shall not canvass other tenants in the Building to
solicit business or contributions and shall not exhibit, sell or offer to sell,
use, rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant's Permitted Use as specified in Section 3
of the Lease.

17.    Energy Conservation. Tenant shall not waste electricity, water, heat or
air conditioning and agrees to cooperate fully with Landlord to insure the most
effective operation of the Building's heating and air conditioning, and shall
not allow the adjustment (except by Landlord's authorized Building personnel) of
any controls.

18.    Building Security. At all times other than normal business hours the
exterior Building doors and suite entry door(s) must be kept locked to assist in
security. Problems in Building and suite security should be directed to Landlord
at (404) 321-6555.

19.    Parking. Parking is in designated parking areas only. There shall be no
vehicles in "no parking" zones or at curbs. Handicapped spaces are for
handicapped persons only and the Police Department will ticket unauthorized
(unidentified) cars in handicapped spaces. Landlord reserves the right to remove
vehicles that do not comply with the Lease or these Rules and Regulations and
Tenant shall indemnify and hold harmless Landlord from its reasonable exercise
of these rights with respect to the vehicles of Tenant and its employees, agents
and invitees.

20.    Janitorial Service. The janitorial staff will remove all trash from
trashcans. Any container or boxes left in hallways or apparently discarded
unless clearly and conspicuously labeled DO NOT REMOVE may be removed without
liability to Landlord. Any large volume of trash resulting from delivery of
furniture, equipment, etc., should be removed by the delivery company, Tenant,
or Landlord at Tenant's expense. Janitorial service will be provided after hours
five (5) days a week. All requests for trash removal other than normal
janitorial services should be directed to Landlord at (404) 321-6555.

21.    Construction. Tenant shall make no structural or interior alterations of
the Premises. All structural and nonstructural alterations and modifications to
the Premises shall be coordinated through Landlord as outlined in the Lease.
Completed construction drawings of the requested changes are to be submitted to
Landlord or its designated agent for pricing and construction supervision.

 

 29 

 

EXHIBIT C

COMMENCEMENT AGREEMENT

This COMMENCEMENT AGREEMENT (the “Agreement”), made and entered into as of this
_______ day of ________________, 2014, by and between HIGHWOODS DLF 98/29, LLC,
a Delaware limited liability company (“Landlord”) and SAFETY QUICK LIGHTING &
FANS CORP., a Florida corporation (“Tenant”);

W I T N E S S E T H :

WHEREAS, Tenant and Landlord entered into that certain Lease Agreement dated
_____________ (the “Lease”), for space designated as Suite 154, comprising
approximately 1,290 rentable square feet, in the One Point Royal Building,
located at 4400 North Point Parkway, City of Atlanta, County of Fulton, State of
Georgia; and

WHEREAS, the parties desire to amend the Rent Schedule and further alter and
modify said Lease in the manner set forth below,

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, Tenant and Landlord hereby agree that said Lease hereinafter
described be, and the same is hereby modified in the following particulars,
effective as of _____________________:

1.       Lease Term. The definition for “Term”, provided in Section One of the
Lease, entitled “Basic Definitions and Provisions” shall be amended to provide
that the Commencement Date is: _____ and the Expiration Date is: _________.

2.       Base Rent. The definition for “Rent”, provided in Section One of the
Lease, entitled “Basic Definitions and Provisions”, shall be amended as follows:

a.       Base Rent. Subsection 1(f) entitled “Base Rent”, is amended to provide
that the Base Rent for the Term shall be $ __________, instead of
$______________.

b.       Rent Schedule. The rent schedule provided in Subsection 1(f) shall be
replaced with the following rent schedule:

3.       Miscellaneous. Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the same definitions ascribed to them in the
Lease.

4.       Lease Effectiveness. Except as modified and amended by this Agreement,
the Lease shall remain in full force and effect.

 

[BALANCE OF PAGE LEFT INTENTIONALLY BLANK;

SIGNATURES ON FOLLOWING PAGE]

 30 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

Tenant:

SAFETY QUICK LIGHTING & FANS CORP.

a Florida corporation

By:

Name:

Title:

Date:

Attest:

Secretary

Corporate Seal:

 

[If Tenant is a corporation, the authorized officers must sign no behalf of the
corporation and indicate the capacity in which they are signing. This Lease must
be executed by the President or Vice President and attested by the Secretary or
Assistant Secretary, unless the bylaws or a resolution of the board of directors
shall provide otherwise, in which case, the bylaws or a certified copy of the
resolution must be attached to this Lease. The appropriate corporate seal must
also be affixed.]

 

Landlord:

HIGHWOODS DLF 98/29, LLC

a Delaware limited liability company

By: Highwoods DLF, LLC, its manager

a Delaware limited liability company

By: Highwoods Realty Limited Partnership, its sole member

a North Carolina limited partnership

By: Highwoods Properties, Inc., its sole general partner

a Maryland corporation

 

 

By:

Jim Bacchetta, Vice President and Division Manager

 31 

 

EXHIBIT D

ACCEPTANCE OF PREMISES

Tenant:   Landlord   Date Lease Signed:     Term of Lease:   Months        

 

Address of Leased Premises

Suite:   Containing approximately   square feet, located at         Commencement
Date:   Expiration Date:     The above described Premises are accepted by Tenant
as suitable for the purpose for which they were let.  The above described lease
term commences and expires on the dates set forth above.  Tenant acknowledges
that on   it received from Landlord   keys to the Premises.  It is understood
that if there is a punch list which will be completed after move-in, then said
punch list will be an exhibit hereto.   TENANT   LANDLORD       (Type/Print Name
of Tenant)    (Type/Print Name of Landlord)

(Signature)

 

 

(Signature)

 

(Type/Pint Name and Title)   (Type/Print Name and Title)                        
   

 

 32 

